Citation Nr: 0712213	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-41 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the delimiting date of 
September 2002 for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1952 to April 1955.  
The veteran died In September 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The appellant was born in December 1971.

2.  The veteran died in September 1994.

3.  The appellant's modified delimiting date for use of 
Chapter 35 Dependent's Educational Assistance benefits was 
September 2002, which was 8 years after the veteran's death.

4.  The appellant's application for Chapter 35 benefits was 
received in December 2003, after the expiration of his 
delimiting date and after he attained 31 years of age.  



CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code, have not been met.  38 U.S.C.A. § 
3512 (West 2002 & Supp. 2006); 38 C.F.R. §§ 21.3040, 21.3041 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The appellant was born in December 1971.  In July 1990, he 
applied for VA Chapter 35 educational assistance benefits.  
He was granted basic eligibility for these benefits.  His 
initial delimiting date for use of those benefits was 
December 1997, on his 26th birthday, and he was told that he 
had a maximum of 45 months of benefits.  He was notified of 
this information in August 1990.  Thereafter, the appellant 
used Chapter 35 benefits.  

The veteran died in September 1994.

In a September 23, 2004 letter, the RO told the appellant 
that his delimiting date was still December 1997.  On the 
copy of this letter in the claims file is a handwritten 
notation that he veteran died in September 1994 and so the 
delimiting date was extended to September 2002.  

Thereafter, the veteran did not seek additional educational 
benefits prior to December 1997 or September 2002.  

In December 2003, a new application for Chapter 35 
educational assistance benefits was received from the 
appellant.  

In December 2003, the appellant's claim was denied.  It was 
noted that since the veteran died in September 1994, the 
appellant's delimiting date was modified to September 2002, 
which was 8 years from the date of the veteran's death.  
However, that date preceded the current claim.  

The appellant appealed that determination.  In written 
correspondence and at a November 2004 personal hearing at the 
RO, he presented his contentions.  In essence, the appellant 
contends that he was misinformed regarding his eligibility 
for Chapter 35 benefits.  Specifically, in 1997, he indicated 
that he spoke to his service organization's office regarding 
Chapter 35 benefits.  The representative asked him how old he 
was at that time.  The appellant responded that he was 26 
years old and he was informed that he was no longer eligible 
for Chapter 35 benefits.  Thereafter, the appellant went to 
school on his own.  Currently, he wants reimbursement for 
that period of enrollment.  The representative also contends 
that the appellant was not properly notified of the modified 
delimiting date.  In addition, the representative contends 
that the misinformation was generated by VA and not the 
service organization.  In a September 1994 letter, VA 
informed the appellant that his delimiting date was December 
1997 when it actually should have been extended at that point 
to the modified date of September 2002.  

As noted, basic eligibility for Chapter 35 benefits was 
established for the appellant.  See 38 U.S.C.A. § 3501; 38 
C.F.R. § 21.3021(a)(1)(i).  Therefore, the appellant met the 
basic eligibility requirements for educational assistance 
benefits under Chapter 35.

The basic ending date for eligibility for educational 
assistance benefits is usually the eligible person's 26th 
birthday.  38 C.F.R. § 21.3041(c).  The appellant's 26th 
birthday was in December 1997, and so that date was his 
delimiting (ending) date for eligibility for educational 
assistance benefits under Chapter 35.  

In certain situations, the delimiting date may be modified or 
extended beyond a claimant's 26th birthday, but generally not 
past his 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(d), (e).  The exception to this limit is 
the narrow circumstances presented in 38 C.F.R. § 21.3041 
(e)(2) which allows for an eligible person who turns 31 in 
the middle of an academic quarter or semester to finish out 
the remainder of that quarter or semester before the 
termination of the benefit.  

A modification of the eligibility period may be granted if 
the veteran died between the child's 18th and 26th birthdays.  
In such cases, the basic ending date for eligibility will be 
the child's 26th birthday or eight years from the date of the 
relevant occurrence, whichever is later.  In no case, 
however, is the modified ending date to extend beyond the 
eligible person's 31st birthday.  38 U.S.C.A. § 3512(a)(3); 
38 C.F.R. § 21.3041(d)(2).  The veteran died between the 
appellant's 18th and 26th birthdays.  Therefore, his was 
modified to 8 years later, or December 2002.  

The current claim for educational assistance benefits was 
received in December 2003, after the expiration of the 
modified delimiting date of September 2002.  Further, the 
appellant attained 31 years of age in December 2002, prior to 
the date of the new application for educational assistance 
benefits.  

Notwithstanding this, in certain cases, a child may be 
afforded an extension of educational assistance beyond the 
age limitation applicable to such child.  38 C.F.R. §§ 
21.3041(e), 21.3043.  However, in no event can the delimiting 
period be extended beyond the appellant's 31st birthday.  38 
C.F.R. § 21.3041.  The exception to this limit of the age of 
31 is the narrow circumstances presented in 38 C.F.R. 
§ 21.3041 (e)(2) which allows for an eligible person who turn 
31 in the middle of an academic quarter or semester to finish 
out the remainder of that quarter or semester before the 
termination of the benefit.  Such exception to the delimiting 
date of age 31 is inapplicable in the instant case because 
the appellant was not enrolled in an academic program and 
receiving Chapter 35 benefits.

With regard to the appellant's contentions, VA is not 
responsible to any misinformation provided by a service 
organization.  With regard to the representative's 
contentions, the notation on the VA notice letter in 
September 1994 that the veteran had died was made after the 
notice was sent.  The appellant did not seek further VA 
educational assistance benefits from VA until 2003.  Although 
the appellant was not sent an updated letter after the 
September 1994 letter regarding his modified delimiting date, 
VA does not have the duty to provide personal notice of 
potential eligibility for VA benefits.  Hill v. Derwinski, 2 
Vet. App. 451 (1991); see also Lyman v. Brown, 5 Vet. App. 
194 (1993).

To the extent that it is argued that the appellant was 
misinformed by VA, being a victim of misinformation regarding 
the claim cannot estop the government from denying a benefit.  
See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and 
Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), 
interpreting Irwin v. Department of Veterans Affairs, 498 
U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 1360 
(Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 (1995); 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).

While the Board is aware of and sympathizes with the 
appellant's arguments and concerns, the law prevents a 
favorable outcome.  Unfortunately, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are clear and 
specific, and the Board is bound by these criteria.  See 38 
U.S.C.A. § 7104.  Therefore, the Board concludes that the 
appellant cannot receive educational assistance benefits 
under Chapter 35 as a matter of law.  The Board has carefully 
reviewed the entire record in this case.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  However, where as here, the law rather 
than the facts is dispositive, the benefit of the doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) are not for 
application.


ORDER

Entitlement to an extension of the delimiting date of 
September 2002 for educational assistance benefits under 
Chapter 35, Title 38, United States Code is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


